        Case 2:17-cv-02573-MCE-KJN Document 72 Filed 05/05/20 Page 1 of 2


 1   DOWNEY BRAND LLP
     Annie S. Amaral (Bar No. 238189)
 2   621 Capitol Mall, 18th Floor
     Sacramento, CA 95814
 3
     Telephone: 916.444.1000
 4   Facsimile: 916.444.2100
     aamaral@downeybrand.com
 5
     Allon Kedem
 6   Admitted Pro Hac Vice
     Jeffrey L. Handwerker
 7   Admitted Pro Hac Vice
     R. Stanton Jones
 8   Admitted Pro Hac Vice
     ARNOLD & PORTER KAYE SCHOLER LLP
 9   601 Massachusetts Avenue, NW
     Washington, DC 20001
10   Telephone: (202) 942-5000
     allon.kedem@arnoldporter.com
11   jeffrey.handwerker@arnoldporter.com
     stanton.jones@arnoldporter.com
12
     Attorneys for Plaintiff Pharmaceutical Research
13
     and Manufacturers of America
14

15                              UNITED STATES DISTRICT COURT
16                             EASTERN DISTRICT OF CALIFORNIA

17
     PHARMACEUTICAL RESEARCH AND                          Case No.: 2:17-cv-02573-MCE-KJN
18   MANUFACTURERS OF AMERICA,
                                                          ORDER ON STIPULATION TO CHANGE
19                                                        BRIEFING SCHEDULE RELATING TO
                          Plaintiff,                      PLAINTIFF’S MOTION FOR SUMMARY
20                                                        JUDGMENT
            v.
21                                                        Trial Date:     Not Set
                                                          Action Filed:   December 8, 2017
22   ROBERT P. DAVID, in his official capacity as         Judge:          Hon. Morrison C. England, Jr.
     Director of the California Office of Statewide       Courtroom:      7
23   Health Planning and Development,
24                        Defendant.
25

26
27

28
                                                      1
                      ORDER RE: BRIEFING SCHEDULE RELATING TO PLAINTIFF’S MSJ
        Case 2:17-cv-02573-MCE-KJN Document 72 Filed 05/05/20 Page 2 of 2


 1         Good cause having been shown, and in accordance with the stipulation of the parties, IT IS

 2   HEREBY ORDERED THAT:

 3         1.    Plaintiff’s reply to Defendant’s opposition to the motion for summary judgment (ECF

 4   No. 70) shall be filed no later than May 19, 2020;

 5         2.    Defendant may file a reply to Plaintiff’s reply no later than June 10, 2020.

 6         IT IS SO ORDERED.

 7   Dated: May 4, 2020
 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                     2
                       ORDER RE: BRIEFING SCHEDULE RELATING TO PLAINTIFF’S MSJ
